Citation Nr: 0730123	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-26 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1984 until 
October 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied entitlement to the benefit 
currently sought on appeal.  

In correspondence received in October 2004 and July 2005, the 
veteran appears to raise a claim of service connection for a 
back disorder as secondary to his service-connected left knee 
disorder. To date, no action has been taken on this claim.  
It is hereby referred back to the agency of jurisdiction for 
appropriate disposition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a right knee 
condition which he states is the either the direct result of 
an October 1986 in-service sports injury or, in the 
alternative, secondarily related to his service-connected 
left knee injury.

The veteran has undergone no VA examination in conjunction 
with his claim, nor has an opinion been offered as to the 
etiology of his right knee disorder.  The Board is required 
to seek such an opinion if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent evidence of a 
current disability, establishes that the veteran suffered an 
event, injury or disease in service, and indicates that the 
current disability may be associated with the in-service 
event, injury or disease.  38 C.F.R. § 3.159(c)(4) (2006).  

The current medical evidence establishes that the veteran has 
received treatment for swelling and osteoarthritis in his 
right knee.  An October 1986 service medical record confirms 
that the veteran was treated for "bilateral knee pain" 
after suffering a sports injury; physical examination 
revealed normal findings and the assessments/diagnoses were 
chondromalacia and a mild strain.  There were no other 
reports of right knee problems in the service medical 
records.  The May 1992 separation examination report did not 
reflect any right knee disability.  

During the pendency of the appeal, the notice requirements 
under 38 U.S.C.A.        § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006) have been interpreted to apply to all 
aspects of service connection claims, to include the initial 
disability rating and effective date elements of the claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Corrective notice should be sent to the veteran to comply 
with Dingess.

Accordingly, the case is REMANDED for the following action:

1.	   Notify the veteran of the information 
and evidence necessary to substantiate his 
claim for service connection, to include the 
rating criteria by which a disability 
granted service connection will be evaluated 
and how the effective date of that grant 
will be assigned.  Ask also that he submit 
any evidence in his possession that has not 
been previously submitted that pertains to 
his claim. 

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any right knee disorder.  All 
testing deemed necessary should be conducted 
and the results reported in detail.  For 
each right knee disability identified, the 
examiner should indicate whether  there is a 
50 percent probability or greater it is 
related to service or his service-connected 
left knee arthritis.  The examiner should 
reconcile the opinion with the service 
medical records, including the October 1986 
clinical entry and the separation 
examination report.  

2.	Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time 
period in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

